Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant’s arguments, filed (02/28/2022), with respect to pending claims 1-20 and have been fully considered and they are persuasive with respect to 35 USC § 101 Rejection. Therefore, the 35 USC § 101 Rejection is withdrawn.

Claim Analysis – 35 USC § 101
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular, in the prong 1 analysis claims 1 and 11 do not contain an abstract idea.  Further even if they were interpreted to have an abstract idea they claim the practical application of improving graphical interface under prong 2 analysis. Thus claims 1 and 11 are deemed patent eligible under 35 USC 101.  Claims 2-10 and 12-20 are dependent claims of claims 1 and 11 and are directed to the practical application of the parent claim and are also patent eligible under 35 USC 101.   
 Dependent claims 2-10 and 12-20 are eligible under 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 and 11 the limitation of “cross-linking the production data” is not term in the art. For purposes of rejection,  Examiner considers that term relates to linking between the 2D plots to the 3D plots of the production data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gurpinar et al., (US Pat.6980940) in view of Cheng et.al., (CN111812731A) further in view of Oliver et.al., “Advanced cuttings analysis provides improved completion design, efficiency and well production”.
         Regarding Claim 1 and 11, Gurpinar (US Pat.6980940) disclose a method of displaying field development opportunities, the method comprising:
one or more processors; 
an electronic display (Col. 40, lines 27-30, where  you can also map, in the `map displays of well performance indicators); 
a non-transitory computer-readable memory storing instructions that, when executed by the one or more processors(Col. 35, lines 25-27, where computer system),
  receiving, from one or more databases, production data comprising production attributes for a plurality of wells (Fig. 5, #, 55, 56 and 60, Col. 1, lines 49-50, where development plan is then implemented by drilling wells, setting production);
    receiving, from the one or more databases, three-dimensional model data comprising model attributes from one or more fields (Col. 18, lines 7-25, where  The petrophysicist contributes interpretations of wellbore data. The geologist receives that wellbore data and, with his knowledge of the depositional environment and seismic interpretations, he determines how these properties are distributed throughout a `three dimensional reservoir description”  `three dimensional reservoir description` (which is essentially a description of properties) is then introduced as `input data` into the "Numerical Model Studies" block 25. The Numerical Model Studies of block 25 then, responsive to that description of properties, constructs a numerical flow model consisting of a multitude of grid blocks that represent discrete portions of the reservoir. In effect, a grid system is overlayed over the aforementioned `three dimensional reservoir description` (hereinafter, a "model"));
    Gurpinar does not disclose cross-linking the production data and the three-dimensional model data;
     displaying, in an electronic display, a graphical user interface comprising:
     a two-dimensional view of a selected field of the one or more fields, wherein the two-dimensional view provides a first axis and a second axis;
     a plurality of graphs, each graph of the plurality of graphs comprising a plurality of bins, wherein:
   each graph of the plurality of graphs corresponds to a reservoir property; 
   each bin of the plurality of bins corresponds to a range of values along one of the first axis and the second axis; and
    the plurality of graphs are arranged within the graphical user interface such that the plurality of bins are aligned with one another.

Cheng disclose cross-linking the production data and the three-dimensional model data (Abstract, where resistivity data two-dimensional section map, converting the two-dimensional coordinate into three-dimensional coordinate, forming a three-dimensional model diagram).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide cross-linking the production data and the three-dimensional model data, as taught by Cheng into Gurpinar in order to more accurately detect the location data for the particular area/region and  more effectively analyzed the desired field data. 

Oliver disclose displaying, in an electronic display, a graphical user interface (Fig. 2, RoaSCAN system on location at well site) comprising:
     a two-dimensional view of a selected field of the one or more fields, wherein the two-dimensional view provides a first axis and a second axis (Fig. 3, where two dimensional view of the field: reservoir RoqSCAN data summary chart for Well A, well A is selected field);
     a plurality of graphs, each graph of the plurality of graphs comprising a plurality of bins (Fig. 3,  different colors of Rock types and RoqFRAC index (BI) and Optimized Completion Stages), wherein:
   each graph of the plurality of graphs corresponds to a reservoir property (Fig. 3,where 18 graphs related to reservoir data RoqSCAN Pore Analysis , RoaFRAC Brithness Index (BI), Rock Types … ); 
   each bin of the plurality of bins corresponds to a range of values along one of the first axis and the second axis (Fig. 3, where Rock Types identifies as the different colors corresponds to plurality of bins and first axis is depth and second axis is horizontal direction); and
    the plurality of graphs are arranged within the graphical user interface such that the plurality of bins are aligned with one another (Page 75, col. 2, lines 1-5, where frac stages were grouped based on similar rock properties derived from the rock type scheme and brittleness index (BI), Fig. 3,  see Rock types plurality of different colors (bins) grouped to the section A, B  and C and corresponds to the optimized completion Stages).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide plurality of graphs with bins, as taught by Oliver into Gurpinar  in order to more accurately detect  the location data for the particular area/region and more effectively analyzed the desired field data. 

         Regarding Claims 2 and 12, Gurpinar modified by Cheng and Oliver disclose the method of claim 1/system of claim 11. Further, Cheng disclose 
      the production data further comprises well data comprising location coordinates (Abstract, where resistivity data two-dimensional section map, converting the two-dimensional coordinate into three-dimensional coordinate); and
     the cross-linking is performed based on the location coordinates such that the production data and the three-dimensional model data is provided for a plurality of location coordinates (Abstract, where resistivity data two-dimensional section map, converting the two-dimensional coordinate into tree-dimensional coordinate, forming a three-dimensional model diagram).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide cross-linking the production data and the three-dimensional model data, as taught by Cheng into Gurpinar  in order to more accurately detect the location data for the particular area/region and  more effectively analyzed the desired field data. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over
Gurpinar, Cheng, and Oliver in view of Sayarpour (US Pub.20160061020).
        Regarding Claims 3 and 13,  Gurpinar modified by Cheng and Oliver disclose the method of claim 1/system of claim 11, but do not disclose the reservoir property comprises two or more of hydrocarbon pore volume, cumulative oil produced, average water cut, average static bottom hole pressure, and existing well locations.
Sayarpour disclose the reservoir property comprises two or more of hydrocarbon pore volume, cumulative oil produced, average water cut, average static bottom hole pressure, and existing well locations (para [0219], where (i) loading or receiving well locations, reservoir boundary, and injection and production rate histories, (ii) creating producer-centered (e.g., Voronoi) polygons based on the producer locations and the reservoir boundary (or any fault, etc.), (iii) calculating the area (Ai) (e.g., drainage area, pore volume, proxy of OOIP, etc.) of any given producer by each polygon associated with each producer based on geometry or the geological boundary of the polygon, (iv) for each producer, calculating cumulative oil production (Qi).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide reservoir property, as taught by Sayarpour  in combination of Gurpinar, Cheng, and Oliver  in order to more accurately determine the drilling locations of the wells.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Gurpinar, Cheng, and Oliver in view of Khan (US Pub.20180038204).
        Regarding Claims 8 and 18, Gurpinar modified by Cheng and Oliver disclose the method of claim 1/system of claim 11, but do not disclose the instructions further cause the one or more processors displaying, in the graphical user interface, locations for existing wells in the selected field.
Khan disclose the instructions further cause the one or more processors displaying, in the graphical user interface, locations for existing wells in the selected field (Fig. 1B, (para [0018], where computer for display via a graphical user interface, a depiction of a ranking the plurality of wells (i.e. existing wells), wherein the graphical depiction of the ranking the plurality of wells includes a geographical mapping including, for each well of the plurality of wells, an element depicted at a location corresponding to a geographical location of the well, wherein the element includes a length corresponding to a length of the well and a direction corresponding to an azimuth for the well, and wherein the element includes a color or pattern corresponding to the ranking of the well relative to the other wells of the plurality of wells).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to displaying location of the wells, as taught by Khan in combination of Oliver selected well A and further into Gurpinar and Cheng in order to more accurately visualizing the locations of the selected zone of the wells.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Gurpinar, Cheng, and Oliver  in view of Gunturu (Pat.10452753).
            Regarding Claim 9 and 19, Gurpinar, Cheng and Oliver disclose the method of claim 1/system of claim 11, but do not disclose comprising/ wherein the instructions further cause the one or more processors receiving, from the graphical user interface, one or more filters that affects the plurality of graphs.
Gunturu disclose the instructions further cause the one or more processors receiving, from the graphical user interface, one or more filters that affects the plurality of graphs
(Claim 17, where generates a three-dimensional (3D) visualization of a portion of the measurements corresponding to the set of profiles associated with the selected page and showing measurement variations in space and time in the selected page, and wherein the 3D visualization includes a graph with axes representing time, depth, and measurement, and displaying the rendering of the selected page on the display unit).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide filters for the graphs, as taught by Gunturu in combination of Gurpina,  Cheng and Oliver in order to more efficiently to get the desired data for particular well and location and safe the time for searching particular datasets.
        Regarding Claims 10 and 20, Gurpinar, Cheng, and Oliver disclose the method of claim 9/system of claim 19, but do not disclose the one or more filters comprises a time period.
Gunturu disclose one or more filters comprises a time period (Fig. 3, Claim 17, where generates a three-dimensional (3D) visualization of a portion of the measurements corresponding to the set of profiles associated with the selected page and showing measurement variations in space and time in the selected page, and wherein the 3D visualization includes a graph with axes representing time, depth, and measurement, and displaying the rendering of the selected page on the display unit).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide filters for the graphs comprises the time period, as taught by Gunturu in combination of Gurpina, Cheng and Oliver in order to more efficiently analyzing the data for particular time measured data and location of the well. 

      
Allowable Subject Matter
Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claims 4 and 14:
Zeng et. al., (US Pub.20170371211) disclose (para [0147], where 3D aligned structure  in which mesogens are oriented due to the effect of both aligning formations, the first and second , a volume of liquid crystal layer);
Fang et.al., (US Pub.20170123097) disclose (para [0006], where deifying, for a set of distance values representing possible distances from the tool to an interface between two adjacent layers substantially parallel to a longitudinal axis of the tool, layer resistivities corresponding to the two adjacent layers for each distance value by minimizing a difference between expected measurement values corresponding to the distance value and actual values of the EM measurements; selecting a subset of distance values corresponding to a subset of least misfits; identifying a distance value from the subset of distance values that is associated with identified layer resistivities including a minimum resistivity; estimating true resistivity as either that upper layer resistivity or that lower layer resistivity associated with the identified distance value; and interpolating one or more of the true resistivity estimates over a window of multiple depths of the plurality of depths using a subset of the true resistivity estimates by correcting outlier values.)
Grader et.al.,  (US Pub. 20160170088), teaches para [0028], where selects subvolumes based on the absence of expanded pore space…the results presented in graphical form.
 The closest prior art does not disclose or render obvious: 
    receiving, from the graphical user interface, a selected region; updating the graphical user interface to display:
 a HCPV graph of hydrocarbon pore volume plots hydrocarbon pore volume by layer of the selected region; and
 a contact graph of reservoir contacts plotting reservoir well contacts by layer of the selected region, wherein the HCPV graph and the contact graph are arranged adjacent to one another such that layers of the HCPV graph are aligned with the contact graph.
 The claims 5-7 and 15-17 are objected and not rejected under 102/103 due to they dependency on claims 4 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862